Citation Nr: 1710326	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  06-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as secondary to service-connected hypertension.  

2.  Entitlement to an increased rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2005 and March 2008 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2009 and September 2015, the Board remanded the claims for further development.  


FINDINGS OF FACT

1.  The Veteran's claimed diabetes disability did not have its onset in service; was not manifested to a compensable degree within one year of service; and was not caused by or otherwise related to active service.

2.  The Veteran's claimed diabetes disability was neither caused by nor permanently aggravated beyond its normal progression by service-connected hypertension.  

3.  During the entire increased rating period, the Veteran's headache disability has not been productive of symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

1. The criteria for entitlement to service connection for diabetes, to include as secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  For the entire increased rating period, the criteria for an increased rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in notices dated February 2003, November 2007, April 2008, and May 2008 of the requirements for substantiating his claims.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In a January 2014 written statement, the Veteran stated that not all of his service medical records had been released to VA, suggesting that outstanding service medical records would show that he had been treated for diabetes during service.  Moreover, the Veteran stated that records for post-service treatment at VA facilities in Durham, North Carolina, and Hampton, Virginia, in 1988 and 1989 were missing from the claims file.  The Veteran indicated that the VA records would show clinic visits and finger stick glucose readings that would support his claim for service connection for diabetes.  There is no indication, other than the Veteran's statement, that the service medical records of record are incomplete.  As will be explained thoroughly below, although the Veteran contends that he was treated for pre-diabetes during service, the record contains no notation suggesting treatment or diagnosis for such a condition during service.  Moreover, in statements made close to discharge, the Veteran specifically denied having a history of diagnosis or treatment for diabetes.  Although the Veteran claims to have been treated at the VA facility in Hampton, Virginia, in 1988 and 1989, in a September 2016 VA memo, that facility indicated that there was no record showing that the Veteran sought or was provided treatment in that facility during that time period.  The record contains VA post-service treatment records containing notations indicating blood sugar tests as VA examiners carefully monitored the Veteran's blood sugar.  However, those post-service records contain no notations indicating that such testing resulted in a diagnosis for diabetes until 1993, several years after the Veteran's discharge from service.  Despite the Veteran's statement, the Board finds that the records are complete as included in the claims file and an additional remand to attempt to procure any purportedly outstanding records would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA has obtained VA medical examination reports, which provide probative evidence regarding the etiology of the claimed diabetes disability and the severity of the Veteran's headaches.  

In a December 2009 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for examinations to determine the etiology of the claimed diabetes and the severity of the Veteran's headaches.  In a September 2015 Remand, the Board requested that the AOJ reissue a previously issued supplemental statement of the case, attempt to procure any outstanding treatment records from the Hampton VA Medical Center (VAMC), and, if additional treatment records were obtained, to obtain a medical opinion regarding the etiology of the Veteran's diabetes.  The record indicates that the AOJ scheduled the required examinations, issued the supplemental statement of the case, and attempted to obtain the treatment records only to learn that they were nonexistent. The Board finds that the AOJ substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2016).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as diabetes.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including diabetes, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.

Reviewing the evidence, in a December 1986 report of his medical history during service, the Veteran indicated that he did not have diabetes.

In a February 1987 service medical record, a service examiner noted that the Veteran's glucose was normal.

In an August 1987 service medical record, a service examiner noted that the Veteran's fasting glucose was 90.  In an August 1987 service clinical note, in listing previous disabilities which the Veteran had experienced in his medical history, a service examiner did not list diabetes.

In a September 1987 service urinalysis record, a service examiner noted that the Veteran's studies came back negative for both glucose and ketones.

In a September 1987 service medical record, a service examiner noted that the Veteran's fasting glucose was 98.

In an October 1987 service medical record, a service examiner noted that the Veteran's fasting glucose was 101. 

In an October 1987 service discharge examination report, a service examiner noted that albumin and sugar levels were negative.  In a contemporaneous report of his medical history, the Veteran specifically denied having had sugar or albumin in his urine.  In listing previous injuries and diseases, to include childhood measles, the Veteran did not report having been treated for diabetes or pre-diabetes.

In a January 1988 service chronological record of medical care, the Veteran reported having elevated blood pressure and allergies, but denied having ever had diabetes.  

In a November 1991 treatment record, an examiner indicated that a urine dipstick test was negative for diabetes.

In a June 1993 VA treatment record, a VA examiner noted that the Veteran's blood glucose had been 190.  The examiner diagnosed rule-out early diabetes mellitus/hyperglycemia, and indicated that routine laboratory testing should be performed.  

In an October 1993 VA treatment record, a VA examiner diagnosed mild adult-onset diabetes mellitus of new onset.  Subsequent treatment records indicate further treatment for diabetes.

In an October 1993 written statement, the Veteran stated that his diabetes resulted from damage to his kidneys due to an in-service gunshot wound.  

In an August 1997 written statement, the Veteran reported that a VA examiner had told him that his diabetes was caused by damage to his liver resulting from the in-service gunshot wound. 
	
In an August 2008 VA medical examination report, a VA examiner noted examining the Veteran and reviewing the claims file.  In so doing, the examiner noted that the Veteran had experienced a 1986 in-service gunshot wound to the left scrotal area.  The examiner also noted the Veteran's statements, indicating that he had experienced kidney damage due to the gunshot wound and that the kidney damage had caused his diabetes.  Having done so, the examiner opined that the Veteran's diabetes mellitus was less likely than not caused by the in-service gunshot wound.  The examiner noted that the gunshot wound occurred in 1986 while the treatment records indicated onset of diabetes in 1993.  The examiner stated that diabetes is a disorder defined by a derangement in the carbohydrate metabolism caused by a defect in insulin secretion or insulin action.  The examiner noted that the only trauma reported by examiners in treating the Veteran's gunshot wound involved damage to the left scrotal area, not the pancreas which helped in insulin secretion/action.

In a November 2008 written statement, the Veteran reported being diagnosed as being pre-diabetic in 1986 by an examiner based on lab samples taken both before and after he was shot in August 1986.  The Veteran stated that, during vocational rehabilitation following the gunshot wound, his pre-diabetes was noted during sick call.  The Veteran further indicated that a VA examiner diagnosed diabetes in the summer of 1992 related to his in-service gunshot wound.  The Veteran further reported that he was diagnosed with damage to the pancreas, but that this diagnosis had been redacted from his medical report.  The Veteran stated that he was given medication for his blood sugar levels from 1988 until his discharge from service.  The Veteran indicated that he was first advised by a VA examiner that his blood sugar was elevated in October 1988.

In a January 2011 VA report of general information, the Veteran stated that he had serious kidney problems related to diabetes and that he was having difficulties with memory loss.  

In an August 2013 VA medical examination report, a VA examiner noted examining the Veteran and reviewing the claims file.  During an interview, the Veteran stated that he was diagnosed as being "pre-diabetic" during service.  Having examined the Veteran, the examiner diagnosed diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was less likely than not related to service or any incident of service.  

In explaining this decision, the examiner indicated that the Veteran was diagnosed with diabetes years after his discharge from service.  The examiner further noted that the Veteran's in-service glucose tests were normal, even the October 1987 test showing a glucose reading of 101.  The examiner indicated that, in nine glucose readings taken between March 1991 and October 1993, eight readings were normal and one was slightly above normal.  The examiner noted that an occasional isolated abnormal glucose reading did not indicate a diagnosis for diabetes.  The examiner indicated that it was not unusual to have an occasional slightly higher than normal glucose value during acute illness or inpatient treatment.  Such an occurrence would not indicate the presence of diabetes mellitus, but would only raise concern for future screening for diabetes after the acute condition had resolved.  The examiner indicated that the Veteran had received extensive medical attention and evaluation during active duty, including inpatient testing and treatment.  The examiner stated that the Veteran's contention that he was "pre-diabetic" in service was most likely based on a single isolated test that showed a glucose level slightly higher than normal, but non-diagnostic for the disease.  The examiner further noted that the Veteran was followed by medical personnel after service and was negative for diabetes until many years after service.  
 
The examiner also opined that the disability was not proximately due to or permanently aggravated by the Veteran's service-connected hypertension.  The examiner explained that insulin would exert its effects by first binding to a specific insulin receptor that is present on many cells throughout the body.  The insulin receptor is a large transmembrane protein composed of two extracellular alpha subunits and two transmembrane and intracellular beta subunits that have intrinsic tyrosine kinase activity.  When insulin binds to the extracellular portion of the receptor, the tyrosine kinase is activated, initiating a sequence of intracellular responses mediated in part by insulin receptor substrates.  Impairment of this pathway is shown in diabetes.  The examiner reported that there is no evidence to show hypertension or uncontrolled hypertension impacts the insulin resistance pathway.  Having performed an extensive review of current medical literature, the examiner stated that the evidence does not show hypertension as a medically recognized proximate cause of diabetes.  Therefore, there was no possible medical nexus between diabetes and hypertension.  

In a January 2014 written statement, the Veteran listed the National Institute of Health (NIH) risk factors for type II diabetes, including family history, prediabetes, hypertension, high-density lipoprotein cholesterol and triglyceride levels, obesity, abdominal obesity, usage of certain atypical antipsychotics or antidepressants, and habitual physical inactivity.  The Veteran indicated that he was diagnosed with pre-diabetes during service by the examiner who performed his gunshot wound surgery.  The Veteran stated that his father had diabetes and that he had high triglycerides during service.  The Veteran reported gaining weight after experiencing the in-service gunshot wound and was placed in a service weight loss program.  The Veteran stated that he was given antidepressants and sleep medication due to in-service depressive symptoms related to his weight gain.  The Veteran reported having been unable to perform the physical requirements of service following the gunshot incident.  The Veteran indicated that he tried dieting, physical therapy, walking without a cane, and other methods to avoid contracting diabetes during service.  The Veteran stated that he first was treated at a VA facility in October 1988, but the claims file did not contain any record of that visit.  

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for diabetes.

The Board finds that the Veteran's claimed diabetes disability did not have its onset in service; was not manifested to a compensable degree within one year of service; and was not caused by or otherwise related to active service.  

The service medical records contain no notation indicating treatment or diagnosis for diabetes.  In an August 1987 service clinical note, in listing previous disabilities which the Veteran had experienced in his medical history, a service examiner did not list diabetes. In an October 1987 service discharge examination report, a service examiner noted that albumin and sugar levels were negative.  In a contemporaneous report of his medical history, the Veteran specifically denied having had sugar or albumin in his urine.  In listing previous injuries and diseases, to include childhood measles, the Veteran did not report having been treated for diabetes or pre-diabetes.  In a January 1988 service chronological record of medical care, the Veteran reported having elevated blood pressure and allergies, but denied having ever had diabetes.  The post-service treatment records contain no notation indicating treatment or diagnosis for diabetes until 1993, approximately five years after the Veteran's discharge from service.  

The Veteran also reported being told that he was pre-diabetic and taking medication for the disorder during service.  The service medical records contain no notation suggesting that a service examiner reported that the Veteran was pre-diabetic.  The service and post-service treatment records until 1993 contain many notations indicating the results of glucose tests performed by medical personnel.  In the August 2013 VA medical examination report, a VA examiner, having reviewed all of these tests, including the test showing a glucose reading of 101 in October 1987, indicated that the tests fell within the normal range of testing.  The examiner indicated that, in nine glucose readings taken between March 1991 and October 1993, eight readings were normal and one was slightly above normal.  The examiner noted that an occasional isolated abnormal glucose reading did not indicate a diagnosis for diabetes.  The examiner indicated that it was not unusual to have an occasional slightly higher than normal glucose value during acute illness or inpatient treatment.  Such an occurrence would not indicate the presence of diabetes mellitus, but would only raise concern for future screening for diabetes after the acute condition had resolved.  The examiner indicated that the Veteran had received extensive medical attention and evaluation during active duty, including inpatient testing and treatment.  The examiner stated that the Veteran's contention that he was "pre-diabetic" in service was most likely based on a single isolated test that showed a glucose level slightly higher than normal, but non-diagnostic for the disease.  The examiner further noted that the Veteran was followed by medical personnel after service and was negative for diabetes until many years after service.  Considering the August 2013 examiner's review of the evidence and explanation of his findings, the Board finds that the examiner's opinion has great probative value in this matter.  Prejean v. West, 13 Vet. App. 444 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  

The Veteran has also claimed that the diabetes resulted from a 1986 in-service gunshot wound.  In a November 2008 written statement, the Veteran wrote that a VA examiner diagnosed diabetes in the summer of 1992 related to his in-service gunshot wound.  The Board notes that the record contains no notation from a medical examiner indicating a relationship between the Veteran's 1986 in-service gunshot wound to the left scrotal area and his currently diagnosed diabetes.  The service medical records indicate extensive treatment for a wound to the left scrotal area.  In an August 2008 VA medical examination report, a VA examiner, having examined the Veteran, noted the service medical records, indicating the placement of the wound.  The examiner also noted the Veteran's statements, indicating that he had experienced kidney damage due to the gunshot wound and that the kidney damage had caused his diabetes.  Having done so, the examiner opined that the Veteran's diabetes mellitus was less likely than not caused by the in-service gunshot wound.  The examiner noted that the gunshot wound occurred in 1986 while the treatment records indicated onset of diabetes in 1993.  The examiner stated that diabetes is a disorder defined by a derangement in the carbohydrate metabolism caused by a defect in insulin secretion or insulin action.  The examiner noted that the only trauma noted by examiners in treating the Veteran's gunshot wound involved damage to the left scrotal area, not the pancreas which helped in insulin secretion/action.  Considering the August 2008 examiner's review of the evidence and explanation of his findings, the Board finds that the examiner's opinion has great probative value in this matter.  Prejean v. West, 13 Vet. App. 444 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  Moreover, the Board finds the August 2008 examiner's opinion, based on a careful review of the records, to be more probative than the Veteran's November 2008 statement, indicating that a VA examiner told him that his diabetes was related to the gunshot wound without further explanation.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that the Board may weigh the probative value of evidence).  

Therefore, the Board finds that the Veteran's claimed diabetes disability did not have its onset in service; was not manifested to a compensable degree within one year of service; and was not caused by or otherwise related to active service.  

The Board also finds that the Veteran's claimed diabetes was not caused or aggravated by his service-connected hypertension.  In a January 2014 written statement, the Veteran indicated that hypertension was noted by the NIH to be a risk factor for diabetes.  While the Board has considered this evidence, the Board finds that such generic texts, which do not address the facts of this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  By contrast, in the August 2013 VA medical examination report, the examiner also opined that the Veteran's diabetes was not proximately due to or permanently aggravated by the Veteran's service-connected hypertension.  By explaining the current medical literature on the subject, the examiner indicated that the Veteran's hypertension, even if uncontrolled, would not affect the process resulting in diabetes.  The Board finds the VA examiner's opinion, based on the examiner's medical knowledge and a review of current medical findings, to be of greater probative value than the Veteran's generic indication that hypertension was a risk factor for diabetes.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that the Board may weigh the probative value of evidence).  

As the preponderance of the evidence weighs against the claim, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For the entire increased rating period, the Veteran's headache disability has been rated as 30 percent disabling under Diagnostic Code 8199-8100.  38 C.F.R. § 4.124a (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological conditions and convulsive disorders, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2016).  In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 8100, which pertains to migraines.  38 C.F.R. § 4.124a (2016).  

Under Diagnostic Code 8100, migraines with symptomatology more nearly approximating characteristic prostrating attacks averaging one in two months over the last several months are assigned a 10 percent rating.  Migraine headaches with symptomatology more nearly approximating characteristic prostrating attacks occurring on an average once a month over the last several months are assigned a 30 percent rating.  Migraine headaches with symptomatology more nearly approximating very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.  38 C.F.R. § 4.124a (2016).

In a May 2008 VA medical examination report and June 2008 addendum, the Veteran reported initially having headaches two to three times per week, with some visual impairment.  The Veteran stated that the condition had worsened since onset.  The Veteran stated that the disability occurred weekly, and was treated with medication and oxygen use for 15 to 30 minutes.  The Veteran indicated that most attacks were prostrating and would last for hours.  The Veteran stated that he was able to achieve good results by taking Imitrex, but the drug would raise his blood pressure.  The examiners indicated that the Veteran's headaches would not have an effect on the Veteran's usual employment as the Veteran was not employed.  The examiners commented that the Veteran had a myriad of medical and mental health problems that impacted his lifestyle in a greater manner than his headaches.  

In a November 2008 written statement, the Veteran reported having headaches that were frequent and prostrating.  The Veteran stated that such attacks could last for several days.  The Veteran indicated that he did not experience nausea during his headaches, but would experience dizziness that would not allow for any movement.  The Veteran stated that he was on narcotics for headaches, and was unable to sit up or eat during each headache.  

In a June 2009 VA treatment record, the Veteran stated that he had a headache measuring a four on a scale of 10.  

In an August 2013 VA medical examination report, a VA examiner noted reviewing the claims file, interviewing the Veteran, and performing an examination.  During the interview, the Veteran stated that his headaches had not worsened in the previous five years.  The Veteran indicated that he would experience headaches two or three times per week on both sides of his head that would improve with the usage of bourbon or oxygen.  He indicated that his last bad headache was two days prior to examination and that he had woken up with a headache that was better by 2 P.M.  The Veteran did not report or describe any prostrating attacks.  The examiner indicated that, during the Veteran's headaches, he experienced constant head pain on both sides of his head and sensitivity to light and sound.  The examiner stated that such attacks would last less than one day.  The examiner stated that the Veteran's headaches would not affect his ability to work.  

Having reviewed the record, interviewed the Veteran, and performed an examination, the examiner diagnosed migraine headaches resulting in mild functional limitation and no prostrating attacks.  The examiner stated that the headaches did not pose severe economic impact or severe limitation.  The examiner indicated that the Veteran's headaches, as described, lasted less than the entire day and seemed to respond to the Veteran's means of coping.  The examiner indicated that the Veteran did not report that his headaches were his most limiting medical condition and did not report recent attacks that rendered him incapable of continuing his daily regime.

In a January 2014 written statement, the Veteran reported that he was unable to tolerate movement, sound, or light during a headache.  The Veteran stated that, were he to try to move during a headache, he would vomit or dry heave.  He indicated that he no longer took Imitrex due to his blood pressure and attempted treatment by use of oxygen.  When oxygen was not successful, he had resorted to bourbon or BC Powder to force sleep for a day or more.  The Veteran indicated that the period between his migraines was only a day at most.  The Veteran said that he was unable to tolerate light or sound, and only recorded the passage of days by visits from his mother's brother.  The Veteran wrote that he was only able to attend the last examination due to a lull between migraines.  The Veteran reported that he struggled to read or concentrate, and had to control his feelings of anger and despair due to the loss of his life and the knowledge that he would never get better than he was today.  He stated that living with his migraines was physically and emotionally challenging for him.  

In a May 2014 VA nurse intake interview, the Veteran stated that he was experiencing a headache measuring a seven on a scale of 10.  

In a June 2014 VA nurse triage report, the Veteran stated that he was experiencing the worst headache he had experienced in some time, measuring a nine out of 10.  The Veteran requested that VA provide him with medication and allow someone else to pick it up for him.  In a subsequent June 2014 VA note, the Veteran stated that he had not received the headache medication.  He indicated that he wanted Imitrex, but would take Butalbital if necessary.  

In a November 2014 VA telephone encounter, the Veteran stated that he had a headache measuring a seven on a scale of 10.  

Having reviewed the evidence, the Board finds that the Veteran's headaches have not more nearly approximated the very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability required for a next higher 50 percent rating under the applicable diagnostic code.  The Board notes that the Veteran has been considered unemployable due to multiple service-connected disabilities since May 28, 1993, years prior to the beginning of the increased rating period.  

During the increased rating period, the Veteran has been treated occasionally for headaches, some of great severity.  However, the treatment notes for the entire increased rating period do not indicate the that the Veteran's headaches more nearly approximated the completely prostrating headaches contemplated by the 50 percent rating under Diagnostic Code 8100 during that period.  

The Veteran has been provided with two VA medical examinations for headache symptoms during the increased rating period.  In the May 2008 VA medical examination report and June 2008 addendum, the Veteran reported having headaches two to three times per week.  Although the Veteran stated that the headaches were prostrating, he also indicated that they would last only hours.  The Veteran reported treating the disability with mediation and oxygen.

In the August 2013 VA medical examination report, a VA examiner diagnosed migraine headaches resulting in mild functional limitation and no prostrating attacks.  The examiner indicated that the Veteran's headaches, as described, lasted for hours, rather than days, and seemed to respond to the Veteran's means of coping.  The examiner indicated that the Veteran did not report that his headaches were his most limiting medical condition and did not report recent attacks that rendered him incapable of continuing his daily regime. 

Of note, the May 2008 and August 2013 examiners both indicated that the Veteran's headaches would not cause the severe economic inadaptability necessary for the next higher 50 percent rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2016).  In the May 2008 examination report, the examiners noted that the Veteran had a myriad of medical and mental health problems that impacted his lifestyle in a greater manner than his headaches.  In the August 2013 VA medical examination report, the examiner stated that the headaches did not pose severe economic impact or severe limitation.  

Shortly after the issuance of each examination report, the Veteran filed a written statement with VA, claiming that his headaches were of much greater severity than contemplated in the reports.  In a November 2008 written statement, in response to the May 2008 examiner's notations, indicating that headaches lasted for hours, the Veteran wrote that his headache attacks could last for several days.  The Veteran further stated that he was unable to sit up or eat during each headache.  Likewise, in a January 2014 written statement, written in response to the August 2013 VA examiner's report, the Veteran stated that he was unable to tolerate movement or light during a headache, and that he would not experience any period longer than a day between attacks.  The Board notes that the May 2008 and August 2013 VA examination reports were written by medical professionals based on a review of the evidence and their own examinations.  Moreover, the May 2008 and August 2013 VA examiners wrote their reports largely based upon statements made by the Veteran about his own symptomatology.  The Board finds that the Veteran's subsequent statements, indicating more severe headache symptomatology than contemplated in a report based on his prior statements, are inconsistent with the other evidence of record as to lack credibility and have little probative value.  Caluza v. Brown, 7 Vet. App. 498  (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Therefore, the evidence does not support an increased rating in excess of the 30 percent rating assigned for the Veteran's headaches for the entire increased rating period.  38 C.F.R. § 4.124a (2016). 

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's headaches.  In exceptional cases, an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2016).  

The Board finds that all the symptomatology and impairment caused by the Veteran's headaches were contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  During the increased rating period, the Veteran's service-connected disability was manifested by symptomatology more nearly approximating characteristic prostrating attacks occurring on an average of once a month over a several month period.  The schedular rating criteria, Diagnostic Code 8100, specifically provide for a rating based on that symptomatology.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

As the schedular rating contemplates the symptomatology of the Veteran's disability, the Board need not determine whether there is an exceptional disability pictures that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2016).  However, the evidence does not show marked interference with employment or frequent hospitalization due to the Veteran's headaches in combination with other service-connected disabilities.  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disability, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2016).  Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for diabetes, to include as secondary to service-connected hypertension, is denied.  

An increased rating in excess of 30 percent for migraine headaches is denied.  


___________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


